Exhibit 99.1 August 16, 2011 Paul Finkelstein, Chairman and Chief Executive Officer Randy Pearce, President Regis Corporation 7201 Metro Boulevard Minneapolis, MN 55439 CC: Board of Directors Dear Paul and Randy, Starboard Value LP, together with its affiliates, currently owns 2,035,000 shares of common stock of Regis Corporation (“Regis” or the “Company”) and also beneficially owns an additional 542,538 shares of common stock underlying the Company’s 5% convertible senior notes due 2014. Collectively, we beneficially own approximately 4.4% of the outstanding common stock of Regis, making us one of the Company’s largest shareholders. We appreciate you taking the time to meet with us at our offices on August 8th. After meeting with you and conducting extensive due diligence, we believe that Regis is deeply undervalued and that opportunities exist to greatly improve both operating and stock price performance based on actions within the control of management and the Board of Directors (the “Board”). The purpose of this letter is to outline our concerns and propose a set of strategic, operational, and corporate governance changes that we strongly believe are in the best interest of all shareholders. We have evaluated the Company’s different businesses, competitive positioning, and historical and projected operating statistics. Based on our research, we have concluded that the Company’s core North American salon business is a strong and valuable business due to its ability to generate significant free cash flow and a high return on equity. Furthermore, the salon business is relatively recession-resistant, has little risk of technological change, and enjoys a greater degree of stability than most specialty retailers because it provides services that are generally considered to be non-discretionary. Despite these favorable business characteristics, we believe Regis trades at a steep discount to the sum of its parts and only 4.6x the consensus estimate for 2012 EBITDA(1), far below its specialty retail peers. Over almost any period of time, Regis’ stock price has materially underperformed the market. As shown in the table below, over the last one-, three-, and five-year periods, the Company’s stock price has declined approximately -19%, -55%, and -60%, respectively. This negative performance has occurred despite modest increases in the broader equity markets and strong performance by its specialty retail peers. Share Price Performance (1) 1 Year 3 Year 5 Year Russell 2000 Index % -0.5 % % Specialty Retail Peer Group (1) % % % Regis Corp. -19.1
